‘i’he Attorney            General of Texas
                                       September         26,    1978
JOHN L. HILL
Attorney General



                   Honorable W. E. Snelson                             Opinion No. I-I-12 4 7
                   Chairman
                   Senate Committee on Intergovernmental               Re: Authority     of a county
                     Relations                                         under the Airport Zoning Act.
                   State Capitol
                   Austin, Texas 787ll

                   Dear Senator Snelson:

                          You have requested our opinion regardii     the authority of a county
                   underthe Airport Zoning Act, article 46e-l-13, V.T.C.S. You state that a land
                   developer has proposed to build a residential subdivision on land near the
                   Kingsville Naval Air Station. Ihe Commissioners Court of Kleberg County is
723Wb.SWlb610      concerned that the Navy might be compelled to abandon its use of the air
-Tx77ooz           space in the vicinity of the proposed development, or to close the base
n-
                   entirely. You inquire as to the circumstances under which the commissioners
                   court may exercise zoning authority over the land.

                        Article 46e-3 provides, in pertinent      part:

                                 0 In order to prevent the creation or establishment
4613HTUlth,SUiWP
                              of airport hazards, every political subdivision having
#Acubn.lx.76601               an airport hazard withii its territorial    limits may
w2mK-647                      adopt, administer, and enforce, under the police Rower
                              and in the manner and upon the conditions hereinafter
                              prescribed, airport zoning regulations for such airport
                              hazard area, which regulations may divide such area
                              into zones, and, within such zones, specify the land
                              uses permitted and regulate and restrict the height to
                              which structures and trees may be erected or allowed
                              to grow.

                   “Airport hazard” is defined as

                              any structure or tree or use of land which obstructs
                              the air space required for the flight of aircraft or
                              which obstructs or interferes   with. the control or




                                                    P.   4958
Honorable W. E Snelson     -   Page 2    (B-1247)



           tracking and/or data acquisition in the landing, taking off or
           flight at an airport, or at any installation or facility relating
           to flight, and tracking and/or data acquisition of flight
           craft. . . .

Article 46e-l(2). An “airport” under the statute includes any air facility ‘utilized
by . . . the Government of the United States or any agency thereof in furtherance
of the National Defense. . . .” Article 46e-l(1).

       In our opinion, article     46e3 clearly authorizes   the Kleberg County
Commissioners Court to adopt airport zoning regulations whenever it deems it
necessary to prevent the creation of an “airport haxard” within its~jurisdiction.
Whether any particular use of land might constitute an airport hazard of-course
requires the consideration of facts which are not before us.

                                   SUMMARY

           The Kleberg County Commissioners Court may exercise
           zoning authority over land in the vicinity of the’ Kingsville
           Naval Air Station if such regulation is necessary to prevent
           the establishment of an “airport hazard,” as defined in the
           Airport Zoning Act, article 46e-1-13, V.T.C.S.




                                             Attorney General of Texas

APPROVED:




DAVID hl. KENDALL, First Assistant




C. ROBERT HEATH, Chairman
Opinion Committee




                                        P.   4959